                              UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF
                               ILLINOIS EASTERN DIVISION
 CORNEL BRISCO

                                Plaintiff,
        v.                                                     Case No. 2019 cv 7233

 CHICAGO POLICE OFFICERS VINCENT
 STINAR, STAR NO. 4017
 LENNY PIERRI, STAR NO. 10956
 CITY OF CHICAGO                                               Honorable Steven Seeger,
                                                                 Judge Presiding

                                Defendants.


                                    JOINT STATUS REPORT

       NOW COMES the Plaintiff, CORNEL BRISCO, by and through his attorneys Stephen L.

Richards and Joshua S.M. Richards, Defendant, CITY OF CHICAGO, by and through its

attorney, Mark A. Flessner, Corporation Counsel of the City of Chicago, and Defendants Vincent

Stinar and Lenny Pierri, by and through one of their attorneys, Victoria R. Benson, Deputy

Corporation Counsel, and file the following joint status report in compliance with the Third

Amended General Order of April 24, 2020 (Dkt No. 24). The parties state as follows:

       (a) No discovery has been undertaken so far as a 12(b)(6) motion is pending. The parties

             propose exchanging MIDP disclosures if the Court denies Defendants’ Motion, and if

             then, approximately 30 days after any such denial.

       (b) The defendants’ 12(b)(6) motion was filed on February 18, 2020.

       (c) There are no settlement efforts on-going. Per the court’s order, plaintiff sent defendants

             a demand letter, and defendants have indicated that they have no offer to tender at this

             time.
(d) Defendants filed a motion to dismiss on February 18, 2020. Plaintiff’s response was

   due on March 30, 2020, but plaintiff filed early on March 8, 2020. Defendant’s reply

   was due on April 13, 2020, but these deadlines were extended due to the general

   COVID order. Defendants intend to file their reply well before the end of May.

(e) Other than the date for filing of the reply brief, the parties have no 45 day proposed

   schedule to propose pending this court’s decision on the motion to dismiss.

(f) The parties do not believe that an adjustment to the current discovery schedule is

   necessary until this court issues its ruling.

(g) Agreed proposed discovery and dispositive motion schedule:

   (1) Completion of fact discovery:

       November 30, 2020

   (2) Disclosure of Plaintiff’s Expert Reports

       December 31, 2020

   (3) Deposition of Plaintiff’s Expert

       February 1, 2021

   (4) Disclosure of Defendants’ Expert Reports

       March 3, 2021

   (5) Deposition Defendants’ Expert(s)

       April 2, 2021

   (6) Deadline to file dispositive motions

       May 19, 2021

       Plaintiff does not anticipate expert discovery and reserves the right to move to

       advance the deadline for dispositive motions if no expert discovery takes place.
       (h) There are no requests for agreed action.

       (i) The parties do not believe a telephonic hearing is necessary at this time.




                                                                    CORNEL BRISCO,


                                                                    Plaintiff,
                                                                    /s/ Stephen L. Richards
                                                                    By: Stephen L. Richards
                                                                    Attorney for Plaintiff
                                                                    53 West Jackson Suite 756

                                                                     Chicago, IL 60604
                                                                    773-817-6927
                                                                    sricha5461@aol.com
                                                                    Attorney No: 6191946
/s/ Victoria R. Benson
Victoria R. Benson, Deputy Corporation Counsel
Allison L. Romelfanger, Assistant Corporation Counsel Supervisor
Jordan F. Yurchich, Assistant Corporation Counsel
Nathan A. Shine, Assistant Corporation Counsel
Department of Law, City of Chicago
Federal Civil Rights Litigation Division
30 N. LaSalle Street
Suite 900
Chicago, IL 60602
(312) 744-4883

victoria.benson@cityofchicago.org

/s/Marques Alan Berrington
City Of Chicago, Department Of Law
30 N. Lasalle St.
Suite 900
Chicago, IL 60602
(312) 744-6995
Not a member (fax)
marques.berrington@cityofchicago.org
                              CERTIFICATION OF COUNSEL


          The undersigned, Stephen L. Richards hereby certifies that the following document,
JOINT STATUS REPORT was served on May 14, 2020 in accordance with Fed. R. Civ. P. 5,
LR 5.5, and the General Order on Electronic Case Filing (ECF), pursuant to the district court’s
ECF system as to ECF filers, and was sent by first-class mail or by hand delivery to non-ECF
filers, if any.


                                                                  CORNEL BRISCO


                                                                  Plaintiff,
                                                                  /s/ Stephen L. Richards
                                                                  By: Stephen L. Richards
                                                                  Attorney for Plaintiff
                                                                  53 West Jackson Suite 756

                                                                  Chicago, IL 60604
                                                                  773-817-6927
                                                                  sricha5461@aol.com
                                                                  Attorney No: 6191946
